Citation Nr: 0409801	
Decision Date: 04/15/04    Archive Date: 04/21/04	

DOCKET NO.  03-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for trauma to tooth number 8 and 
tooth number 9.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1997 to 
December 2001.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in pertinent part, denied entitlement to service 
connection for dental trauma to tooth number 8 and tooth number 9.  
The veteran requested a hearing before the Board in Washington, 
D.C., in connection with his claim but did not appear for the 
hearing at the scheduled date and time.  Accordingly, his request 
for such hearing is considered withdrawn.  38 C.F.R. § 20.702(d) 
(2003).


FINDING OF FACT

During service, the veteran sustained trauma to tooth number 8 and 
tooth number 9 in a fall on board his ship.  


CONCLUSION OF LAW

Dental trauma to tooth number 8 and tooth number 9 was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1712, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter-Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), which, among other changes, expanded the 
notification and duty to assist obligations owed to claimants.  It 
appears that the VCAA is applicable to the present claim, see 
Holliday v. Principi, 14 Vet. App. 280 (2000); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the claimant's 
representative of any information or evidence necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence the VA will 
obtain on his or her behalf.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 5103A).  

The Board finds that the RO has not fully complied with the 
requirements of the VCAA, particularly the notice obligations set 
forth in Quartuccio.  This deficiency is immaterial, however, 
since the decision herein constitutes a full grant of benefits 
sought by the veteran.  The failure to adhere to the requirements 
of the VCAA has not resulted in any detriment to his claim and 
requires no corrective action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


Criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 
2002).  If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is required 
to support the claim.  38 C.F.R. § 3.303(b) (2003).  

VA regulations also provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma will be eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  


For these purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  
VAOPGCPREC 5-97; see also 38 C.F.R. § 3.306(b)(1) (2003).  

A separate rating is required for dental trauma, even if service 
connection has been granted for numerous teeth.  38 C.F.R. § 
3.381(e).  A veteran is entitled to outpatient dental services and 
treatment, and related dental appliances, as often as may be found 
necessary, and regardless of when his application was filed, if 
his service-connected dental condition is due to combat wounds or 
other service trauma, known as "Class II(a)" VA dental benefits.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c) (2003).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  38 C.F.R. § 3.381 (2003).  

In determining service connection for dental disabilities, the 
condition of teeth and periodontal tissues at the time of entry 
into active duty will be considered.  However, the following will 
not be considered service-connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) third molars, unless 
disease or pathology of the tooth developed after 180 days or more 
of active service, or was due to combat or in-service trauma; and 
(4) impacted or malposed teeth, and other developmental defects, 
unless disease or pathology of these teeth developed after 180 
days or more of active service.  38 C.F.R. § 3.381(e) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Factual Background

In a statement that accompanied his January 2002 claim for service 
connection, the veteran related that after having been given a day 
and a half to recover from the extraction of four wisdom teeth, he 
returned to work in the galley of his ship but was unable to eat 
or drink because of the swelling.  He stated that after an hour of 
work, while taking out trash, he hit his knee on a door, felt a 
shooting pain and passed out and collapsed, hitting his lip and 
teeth on a knife edge.  He stated that he was told afterward that 
he was dehydrated and should have had at least another day to 
recover.  He stated that he had caps on his teeth and that pieces 
of his teeth were found in his lip.  

Service department medical and dental records show that in July 
1999 the veteran underwent removal of teeth numbers 1, 16, 17 and 
32.  On July 15, 1999, the veteran was given medical care after 
passing out and hitting his mouth on the deck, fracturing two 
upper teeth.  It was noted that four wisdom teeth had been removed 
on July 12.  

The veteran was unconscious for a period of less than 30 seconds.  
He had no prior history of blackouts.  The impression was trauma 
to mouth secondary to dehydration.  Treatment included suturing of 
the lip and removal of foreign bodies.  At a dental examination in 
March 2001, stained composites of teeth numbers 8 and 9 were 
noted.  A need for yearly reevaluation following the history of 
trauma was noted.  

The veteran underwent a VA dental examination in April 2002 in 
connection with his VA claim.  His dentition was characterized as 
excellent, with only teeth numbers 1, 16, 17 and 32 missing.  It 
was noted that the fall on active duty had resulted in a fracture 
of the incisal edge of teeth numbers 8 and 9 and that about a 
quarter of the clinical crown was replaced by a composite 
restoration.  

The veteran's dental prognosis was considered good.  It was noted 
that he needed routine dental care, that the composites on the 
incisal edge of the teeth would have to be maintained, and that 
eventually he might require endodontic treatment of affected teeth 
due to the trauma of the fall.  


Analysis

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order for service connection to be granted, there 
must be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service department medical and dental records 
confirm the veteran's account of having received an injury to the 
teeth and lip in service as a result of a fall on board his ship 
caused by dehydration following dental surgery to remove four 
teeth.  The fall resulted in damage to his two front teeth, which 
were subsequently repaired.  These findings satisfy the Hickson 
element requiring a disease or injury in service.  

As a result of the treatment in service, the veteran now has 
composite repairs of the crowns of the two affected teeth.  
Although the RO has found that no disability is present, it is 
significant that there is some discoloration of the damaged 
portions of the teeth, as shown in service medical records and in 
VA photographs, and that further dental care to repair the teeth 
may be necessary in the future, even though the teeth appear to be 
sound at the present time.  

The Board finds that these constitute sufficient residuals of the 
injury to satisfy the remaining Hickson elements and support an 
award of service connection, especially since the teeth were sound 
when the veteran entered service and that their present condition 
is due solely to the in-service trauma.  

The veteran is advised that, although other noncompensable 
service-connected dental disorders are typically subject to a 
limitation of one-time treatment after service, where a 
noncompensable service-connected condition is due to dental 
trauma, any reasonably necessary dental treatment for such 
condition, without time limitations, is provided by VA.  


ORDER

Entitlement to service connection for dental trauma to tooth 
number 8 and tooth number 9 is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



